FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHENGFANG ZHANG,                                 No. 10-72164

               Petitioner,                       BIA No. A099-037-990

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Chengfang Zhang, a native and citizen of China, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the Real ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010), and review de novo claims of due process violations, Zetino

v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Zhang’s testimony and documentary evidence

regarding her place of employment and whether she led a strike. See id. at 1048

(adverse credibility finding reasonable under totality of circumstances); Wang v.

INS, 352 F.3d 1250, 1257-58 (9th Cir. 2003) (inconsistency between testimony and

documentary evidence regarding petitioner’s termination supported adverse

credibility finding). Zhang’s explanations for the inconsistencies do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Further,

contrary to Zhang’s contention, the agency provided a reasoned analysis of the

evidence as a whole. In the absence of credible testimony, Zhang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Further, Zhang’s CAT claim fails because it is based on the same statements

the agency found not credible, and the record does not otherwise compel the


                                         2                                    10-72164
finding that it is more likely than not she would be tortured by or with the

acquiescence of the government if returned to China. See id. at 1156-57.

      Finally, we reject Zhang’s claim she was denied a full and fair hearing. See

Lata, 204 F.3d at 1246 (requiring error and prejudice to prevail on a due process

challenge to deportation proceedings).

      PETITION FOR REVIEW DENIED.




                                          3                                    10-72164